The opinion of the court was delivered by
Bedeield, J.
I. Certain answers to specific questions in the deposition of Henry Kern, were excluded by the court; and, we think, in that, there was no error. The witness professed to have seen the collision and injury. The rate of speed and violence of the collision, he describes. The court suppressed the statement that witness “ saw defendant driving up the road at a very fast gait.” And that he “ saw defendant coming down at a fast gait,” And at the time of the collision defendant was driving at about the same rate of speed as he had seen him drive on these other occasions.
Had the witness described the collision, and, to measure the violence, stated the rate of speed defendant was driving for some *593distance, and up to the collision, it would have been a part of the transaction, and proper. But, in this case, the fact that defendant had done wrong at other times, is not evidence that he did so at this time. 2d. The statement that defendant drove fast at other times, and was driving in the same manner at this time, adds nothing to the statement that defendant was driving fast at this time. It is simply getting into the case the inadmissible evidence that defendant was driving improperly on an occasion not in issue on this trial.
II. The deposition of David McAdam described the business of the plaintiff, and the value of his time as an attorney aiid notary, which was excluded by the court.
The loss of time, in actions for personal injuries, is a proper element in computing actual damages ; and it would seem to me, that whether the plaintiff was a confirmed cripple, and his time unavailing to his support, or a man of vigor, and competent to earn large wages, and doing' so at the time of the injury, would be a proper subject of proof .on the trial of such a case. Lincoln v. Saratoga & Sch’y. R. R. Co. 23 Wend. 424 ; 2 Redf. Railw. 286.
But in this case the verdict was for the defendant, and that the mischief came upon the plaintiff without fault of the defendant. Whatever then may be -the extent of the plaintiff’s injuries, or however valuable his time, it is immaterial, so far as this case is concerned. And the rule is well setled in this court, that a judgment will not be reversed for an error that, by the verdict, is rendered immaterial. Allen v. Hancock, 16 Vt. 230; Hodge v. Bennington, 43 Vt. 450.
The judgment of the county court is affirmed.